—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following his admission to the special housing unit, petitioner was frisked and a sharp metal object was found in his pants. After a disciplinary hearing, petitioner was found guilty of possessing a weapon. Petitioner argues, inter alia, that the administrative determination is not supported by substantial evidence. Based upon our review of the record, we find this claim to be without merit.
In support of his finding of guilt, the Hearing Officer relied *705upon the misbehavior report prepared by the correction officer who conducted the frisk, which indicated that a sharp metal object was found in petitioner’s pants. We find that this constitutes substantial evidence supporting the administrative determination (see, Matter of Barranco v Coughlin, 222 AD2d 904). While petitioner testified that the pants and weapon belonged to another inmate, this testimony merely presented a question of credibility for the Hearing Officer to resolve (see, Matter of Islar v Coombe, 226 AD2d 851). We have considered petitioner’s remaining contentions, including his claim that the Hearing Officer was biased, and find that they are without merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.